Citation Nr: 0326081	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disability and if 
so, whether entitlement to service connection for a back 
disability is warranted.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1974.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Notice of the decision was mailed to the 
veteran in March 2002.  

The veteran's testimony before the undersigned Acting 
Veterans Law Judge at the hearing in March 2003 at the RO 
serves as a timely substantive appeal in lieu of a VA Form 9.  
38 C.F.R. §§ 20.200, 20.202 (2003).  A transcript of the 
testimony taken at the March 2003 hearing has been associated 
with the claims file. 

In the February 2002 rating decision, the RO adjudicated the 
issue of entitlement to service connection for a back 
disability on the merits.  This claim had been previously 
denied in a May 1977 rating decision.  Even though the RO 
reopened the claim and adjudicated entitlement to service 
connection for a back disability, the Board still must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  The Board must address the 
question of new and material evidence in the first instance 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett, 83 F.3d at 1380; Butler, 9 Vet. App. at 167 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  Only where 
the Board concludes that new and material evidence has been 
received does it have jurisdiction to consider the merits of 
the claim.  Barnett, 83 F.3d at 1380; Hickson v. West, 11 
Vet. App. 374, 377 (1998).  Thus, the Board will first 
determine whether new and material evidence has been 
submitted.  If new and material evidence has been received, 
the Board will reopen the claim and consider entitlement to 
service connection for a back disability on the merits.

In March 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

At the March 2003 hearing, the veteran withdrew the issues of 
entitlement to service connection for a neck disability and 
entitlement to an increased rating for tender calluses of the 
bilateral feet with plantar warts of the left foot.  Thus, 
these issues are no longer before the Board for appellate 
review.  See 38 C.F.R. § 20.204 (2003)


FINDINGS OF FACT

1.  In a May 1977 rating decision, entitlement to service 
connection for a back disability was denied.  Although 
notified of that decision, the veteran did not initiate an 
appeal. 

2.  The evidence added to the record since the May 1977 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
back disability.


CONCLUSION OF LAW

Evidence added to the record since the May 1977 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a back disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 (in 
effect prior to August 29, 2001); 38 C.F.R. § 20.1103 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), redefined VA's duty 
to assist a veteran in the development of a claim.  VA 
regulations which implement the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from a 
claim received at the RO on August 13, 2001.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  

The Board notes that the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f).  

For claims filed before August 29, 2001, once VA determines 
that new and material evidence has been submitted, and the 
claim is reopened, VA is obligated to assist the veteran in 
obtaining any relevant evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the present case, the claim has 
been filed before August 29, 2001 and therefore, the former 
provisions of 38 C.F.R. § 3.156(a) apply to this claim.  

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

In a May 1977 rating decision, the RO denied the claim for 
service connection for a back disability on the basis that 
there was no evidence of a current back disability upon VA 
examination and there was no evidence of a back disability 
upon discharge from service.  The veteran was notified of 
this decision and he did not file a timely appeal.  This 
rating decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1103.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence submitted since the May 1977 rating decision 
includes VA treatment records dated from June 2001 to August 
2002; copies of service medical records and the veteran's 
testimony at a hearing before the Board in March 2003.  

The copies of service medical records submitted by the 
veteran were part of the record at the time of the May 1977 
rating decision.  The copies of the service medical records 
cannot be considered to be new evidence because this evidence 
is duplicative.     

The VA treatment records establish that the veteran currently 
has a back disability.  A June 2001 lumbar spine x-ray 
examination report reflects an impression of mild disc space 
narrowing at L4-L5 and L5-S1 with moderate associated 
spondylosis, mild spondylosis at L3-L4, and mild 
osteoarthritis of the posterior facet joints at L5-S1 
bilaterally.  A December 2001 treatment record reflects an 
assessment of left lumbar radiculopathy.  A February 2002 
Magnetic Resonance Imaging of the lumbar spine revealed 
multi-level degenerative changes in the lumbar spine with 
facet hypertrophy and left lateral disc protrusion at L5/S1 
which combines to narrow the foramen for the left L5 nerve 
root and probably compresses the left L5 nerve root.      

At the hearing before the Board in March 2003, the veteran 
testified that he had a back disability that existed prior to 
service and the in-service back injury aggravated the 
preexisting back injury.  The veteran indicated that his back 
disability has hurt ever since service.  The veteran also 
indicated that he self-treated the back disability with pain 
pills after service.  

The Board finds these VA treatment records and the veteran's 
testimony to be new and material evidence.  The Board finds 
that this evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
or redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran currently 
has a back disability that was incurred or aggravated during 
service.  As noted above, the reason for the denial of the 
initial claim for service connection was that there was no 
evidence of a current back disability related to service.  
This evidence establishes that the veteran currently has a 
back disability and the veteran provided additional lay 
evidence about his back disability in service and his 
symptoms after service.  The Board notes that for the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus, 3 Vet. App. 510.  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

For reasons which will be discussed below, the veteran's 
claim of entitlement to service connection for a back 
disability will be remanded to the RO for development and 
adjudication in accordance with the VCAA.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a back disability and that 
claim is reopened.  The appeal is granted to that extent 
only.


REMAND

As noted above, the VCAA was signed into law during the 
pendency of this appeal.  The VCAA provides that upon receipt 
of a complete or substantially complete application, the VA 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the VA that is necessary to 
substantiate the claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  VCAA, 
38 U.S.C.A. § 5103(a).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because the RO did not 
notify the veteran of his VCAA rights.  The Board notes that 
the RO sent the veteran a VCAA letter with respect to the 
application to reopen the claim for service connection for a 
back disability and notified the veteran of the evidence that 
he needed to submit to reopen the claim.  However, a VCAA 
letter regarding the issue of service connection has not been 
sent.  The Board can no longer notify a claimant of the VCAA 
under the authority of its regulations.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Thus, the Board must remand this matter to 
the RO for a VCAA letter.   

At the hearing before the Board in March 2003, the veteran 
identified in-service hospital records.  The veteran 
indicated that in service, he had been hospitalized for a 
back injury for two weeks at the Darnall Army Hospital in 
Fort Hood.  It does not appear that a search was made for in-
service hospital records.  It appears that the National 
Personnel Records Center only sent the veteran's in-service 
outpatient treatment records and examination reports.  
Pursuant to the VCAA, the Board finds that another search 
should be conducted in order to locate the hospital records 
in question.  

Review of the record reveals that the veteran receives 
treatment for the back disability at the Houston, Texas VA 
Medical Center.  Treatment records dated to August 2002 are 
associated with the claims folder.  Pursuant to the VCAA, the 
Board finds that the RO should attempt to obtain and 
associate with the claims folder the VA treatment records 
dated from August 2002.

The Board also finds that a VA examination is necessary to 
determine whether the back disability preexisted service and 
if so, if the back disability was aggravated during service.  
The Board notes that the service medical records show that 
the veteran complained of back pain in service and there is a 
diagnosis of muscle strain.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is remanded for the following action: 

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
each party's ultimate responsibility to 
submit.    

2.  After receiving the veteran's 
response, the RO should assist him in 
obtaining any identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the National 
Personnel Records Center and request a 
search of the veteran's clinical 
(hospital inpatient) records for 
hospitalization at the Darnall Army 
Hospital in Fort Hood in 1972.  If such 
records are not located, this should be 
documented in the claims folder, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  The RO should make an attempt to 
obtain the veteran's treatment records 
showing treatment of his back disability 
from the Houston, Texas VA Medical Center 
dated from August 2002.  

5.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the nature and 
etiology of the current back disability.  
The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  Based on the 
examination of the veteran and review of 
the record, the examiner shoulder offer 
an opinion as to whether it is as least 
as likely as not that any currently 
demonstrated back disability originated 
or was aggravated during the veteran's 
active military service.  Attention is 
invited to the service medical records 
which show that the veteran was treated 
for back pain in service.  The examiner 
should also render a medical opinion as 
to the etiology and date of onset of the 
degenerative joint and disc disease of 
the lumbar spine.  If the examiner is 
unable to answer any of the questions 
posed with any degree of medical 
certainty, he or she should clearly so 
state.  The examiner should provide the 
complete rationale for all conclusions 
reached.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the issue of the issue 
of entitlement to service connection for a 
back disability in light of all pertinent 
evidence and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



